Citation Nr: 1139123	
Decision Date: 10/20/11    Archive Date: 10/25/11	

DOCKET NO.  07-15 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had periods of active service from November 1990 to July 1991 and from October 2004 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the VARO in Buffalo that granted service connection for bilateral hearing loss disability and assigned a noncompensable evaluation, effective February 11, 2005, the day following the Veteran's discharge from his second period of active service.


FINDINGS OF FACT

1.  The Veteran's January 2006 VA examination results revealed level I hearing in the right ear and level II in the left ear.

2.  The Veteran's February 2011 VA examination results revealed level I hearing in the left ear and level II hearing in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

The Veterans Claim Assistance Act of 2000 (VCAA) (codified in part at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107, 5126) redefined VA's duties to notify and assist Veterans in developing claims for VA benefits.  Regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The claim for a higher rating in this case arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The Court, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nichols, 483 F.3d 1311, 1314-15 (Fed. Cir 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires that VA make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or note the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained the Veteran's service treatment records and identified post service private and VA treatment records to the extent possible.  VA requested treatment records from a Dr. J., but no response from that individual's office has been received.  The Veteran has been provided with examinations by VA with regard to his hearing loss disability.  For the reasons discussed below, these examinations were adequate because they were based on consideration of the Veteran's prior medical history and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation at this time.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher rating for hearing loss disability is therefore ready to be considered on the merits.

Pertinent Law and Regulations

Disability evaluations are determined by the application of the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

When a question arises as to which of two ratings should be applied under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for that higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. Ratings, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability evaluations.  See Generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where service connection has been granted and the claim on appeal relates to the rating assigned in connection with the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, evaluations are staged.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform rating for the hearing loss disability.

Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including controlled speech discrimination testing (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hertz with an average pure tone threshold obtained by dividing these thresholds by 4.  38 C.F.R. § 4.85.

Once these tests results have been obtained, employing table VI, a Roman numeral designation of auditory acquity level for hearing impairment is ascertained based on the combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, table VII is used to determine the percentage of evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold of 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As shown above, there is no exceptional hearing loss in this case.  See 38 C.F.R. § 4.86.

Factual Background and Background

The pertinent medical evidence of record includes a report of a VA audiologic examination accorded the Veteran in January 2006.  The Veteran's chief complaint was that his hearing had "gone away over the past year."  He stated he was not able to understand conversation if he was not looking directly at the person talking.  He reported that he worked in a meat packing plant as a meat cutter from 1975 to 1985.  He used a power saw and did not have any ear protection.  He then worked for the Army National Guard from 1985 to the present.  He worked in a maintenance shop and was exposed to loud engine noise and impact wrenches.  He used ear plugs and/or ear muffs for protection.  Recreationally, he stated that he hunted once a year when younger.  He had not hunted for the past 20 years.



On testing, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
30
55
65
65
54
LEFT
20
25
55
65
65
53

Speech audiology revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  The diagnosis was normal hearing in the right ear at 500 Hertz, with mild loss at 1000 Hertz, moderately severe loss at 2000, 3000 and 4000 Hertz.  In the left ear, it was stated hearing was within normal limits at 500 and 1000 Hertz.  There was a moderately severe loss at 2000, 3000, and 4000 Hertz.

The examiner noted the Veteran had a preexisting hearing loss when he went to Iraq for duty in 2004.  Reference was made to an audiogram study done in November 2003 and the examiner stated there was an average difference of 22 decibels in the right ear and an average difference of 18 decibels in the left between current testing and the test done in 2003.  The audiologist opined that although the Veteran had had occupationalized exposure that could have contributed to his current hearing loss, it was at least as likely as not that the Veteran's exposure to weapons fire and mortar explosions in service contributed to his current hearing loss.

Under Table VII, the examination results revealed level I hearing in the right ear and level II hearing in the left ear.  Combining these levels according to table VII results in a 0 percent rating.

Of record is a statement dated in February 2007 from an individual who stated that when the Veteran returned from Iraq, he had trouble communicating with her because he had difficulty hearing her.  She stated that he also turned the television up very loud.  

Also received in 2007 was an undated communication from the Veteran's daughter in which she stated that on his return home from Iraq she noticed a marked decrease in his hearing.  She stated that he had difficulty during normal conversation both on the phone and in person.

Pertinent medical evidence of record includes a report of a VA audiology clinic visit in June 2010.  The Veteran was seen at that time for a hearing aid fitting.  He was issued new hearing aids and subjectively reported a comfortable fit and good sound quality.  He demonstrated an ability to manipulate the aids without difficulty.

At the time of another audiology clinic outpatient visit in January 2011, it was noted that testing showed normal hearing through 1000 Hertz in the right ear with a sloping to a moderate to severe sensorineural hearing loss.  As to the left ear, there was normal hearing through 1000 Hertz sloping to a severe sensorineural combined type hearing loss.

In February 2011, the Veteran was accorded a rating examination by a VA audiologist.  The claims file was reviewed by the examiner.  The Veteran's chief complaint was that he could not hear people at a distance and could not hear his wife.  Test results were as follows:  On the left, there was a 25 decibel loss at 500 Hertz, a 30 decibel loss at 1000 Hertz, a 55 decibel loss at 2000 Hertz, a 60 decibel loss at 3000 Hertz, and a 70 decibel loss at 4000 Hertz.  The average was 53.75 decibels.

As for the right ear, the decibel loss was 20 at 500 Hertz, 35 at 1000 Hertz, 50 at 2000 Hertz, 70 at 3000 Hertz, and 75 at 4000 Hertz.  The average decibel loss was 57.5.  The Maryland CNC test was utilized.  It was noted the speech recognition score for each ear was 96 percent.  The examiner noted that normal speech recognition performance was between 94 percent and 100 percent.

With regard to the results, the examiner stated that the Veteran showed normal hearing through 500 Hertz sloping to severe sensorineural hearing loss bilaterally, with rating results ascending to a moderately severe hearing loss at 6000 and 8000 Hertz.  The examiner noted that word understanding scores were excellent bilaterally.  The examiner stated the impact on occupation was significant.  It was remarked there were no affects on usual daily activities.  The examiner opined that with the application and "reasonable accommodations as specified by the Americans with Disabilities Act, this hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  It is this examiner's opinion that hearing loss is less likely than not having an impact on Veteran's employability."

The above evidence reflects that application of the Rating Schedule to the numeric designations assigned based on the pertinent medical evidence of record in the claims file reflects that the appropriate rating for the bilateral hearing loss disability is a noncompensable one throughout the appeal period.  The Veteran does not meet the criteria for a higher rating during any discrete period involved in this appeal.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court addressed a challenge to VA's audiological testing practices, specifically, whether the VA's policy of conducting all audiology testing of hearing loss claimants in a sound controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometric testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Veteran's accredited representative, in his September 2011 formal hearing presentation, has essentially challenged the credentials of the VA audiologist who conducted the February 2011 audiology examination.  A report of contact in October 2011 confirmed that the audiologist is a state licensed audiologist.  In Cox v. Nicholson, 20 Vet. App. 563, 569 (2007), the Court indicated that the Board is entitled to presume the competence of a VA examiner.  The appellant bears the burden of rebutting the Board's presumption of competence.  See also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) ("in challenge of the expertise of a VA expert [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's qualification in every case as a precondition for the Board's reliance upon that physician's opinion.").

The examination results reported at the times of the various audiological testing equate to a noncompensable disability rating.  The Board notes that the rating for hearing loss disability is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric test results.  Lindenmann v. Principi, 3 Vet. App. 345 (1992).  The examinations referred to above were adequate for rating the bilateral hearing loss disability because it described the audiometric readings in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl, 21 Vet. App. at 123.

The Board notes that the Veteran has hearing aids and had his hearing aids changed during the course of the appeal.  However, the fact that he uses hearing aids does not establish that his acuity falls within the levels required for a compensable disability evaluation.

The only remaining concern is whether referral for extraschedular consideration is warranted.  Consideration of referral for extraschedular rating requires a three step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), affirmed Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Lay statements submitted by the Veteran's daughter and another individual reflect that the Veteran has trouble communicating because he has difficulty hearing them.  To the extent that the schedular criteria do not contemplate this symptomatology, the Board finds that the Veteran's exceptional disability picture does not exhibit other related factors such as marked interference with employment, frequent hospitalization, or that his symptoms otherwise render him impractical the application of the regular schedular standards.  The VA audiologist who examined the Veteran in February 2011 stated that with the application of reasonable accommodations, the Veteran's hearing loss disability alone should not significantly affect his vocational potential or limit his participation in most work activities.  The audiologist went on to say that it was her opinion that the hearing loss was less likely than not having an impact on the Veteran's employment status.  In view of the foregoing, referral for consideration of an extraschedular rating for bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

The claim for a compensable rating for bilateral hearing loss disability is denied.



	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


